Case 2:20-cv-00544-DSF-MRW Document 11 Filed 05/21/20 Page 1 of 1 Page ID #:34




                    UNITED STATES DISTRICT COURT
                   CENTRAL DISTRICT OF CALIFORNIA

  TERRY FABRICANT                        CASE NO.
                                         2:20−cv−00544−DSF−MRW
               Plaintiff(s),
        v.                   Order to Show Cause re
  EMPIRE MERCHANT GROUP LLC, Dismissal for Lack of
  et al.                     Prosecution

              Defendant(s).




       Generally, defendants must answer the complaint within 21 days after
     service or 60 days if the defendant is the United States. Fed. R. Civ. P.
     12(a)(1).
        In this case, Empire Merchant Group LLC failed to plead or otherwise
     defend within the relevant time. The Court orders plaintiff to show cause in
     writing on or before June 4, 2020 why the claims against the non-appearing
     defendant(s) should not be dismissed for lack of prosecution. Failure to
     respond to this Order may result in sanctions, including dismissal for failure
     to prosecute.

       IT IS SO ORDERED.

  Date: May 21, 2020                          /s/ Dale S. Fischer
                                             Dale S. Fischer
                                             United States District Judge
